Filed 1/29/21 Pro Se v. City of Santa Monica CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION THREE

 PRO SE,                                                             B296195

          Plaintiff and Appellant,                                   (Los Angeles County
                                                                     Super. Ct. No. BC605644)
          v.

 CITY OF SANTA MONICA,

          Defendant and Respondent.



      APPEAL from a judgment of the Superior Court of
Los Angeles County, Frederick C. Shaller, Judge. Affirmed.
      Pro Se, in pro. per., for Plaintiff and Appellant.
      George S. Cardona, Interim City Attorney, Lance S. Gams,
Chief Deputy City Attorney, Karen S. Duryea, Deputy City
Attorney for Defendant and Respondent.

                      ‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗
       Plaintiff Pro Se (plaintiff) appeals a judgment entered in
favor of the City of Santa Monica (City) after a jury rejected
plaintiff’s claims that he suffered personal injuries as a result of
the negligence of a City employee. As we discuss, plaintiff
forfeited all of his appellate arguments by failing to raise them
below, and thus we affirm the judgment.
       FACTUAL AND PROCEDURAL BACKGROUND
       On March 7, 2015, plaintiff, who suffers from a disability,
was a passenger on a Big Blue Bus operated by the City.
Plaintiff was seated in a wheelchair that was tethered to the floor
of the bus with straps. As the bus traveled on Fourth Street in
Santa Monica, the driver applied the brakes to avoid what he
believed was a vehicle coming into his lane. Plaintiff claimed the
bus’s abrupt stop caused him to be thrown from his wheelchair
and to suffer injuries.
       Plaintiff sued the City for general and motor vehicle
negligence. The case was tried to a jury, which on July 16, 2018
returned a special verdict for the City. The jury found that the
City was negligent, but the City’s negligence was not a
substantial factor in causing plaintiff’s injuries. On January 22,
2019, the trial court entered judgment in favor of the City and
against plaintiff. Plaintiff timely appealed from the judgment.
                            DISCUSSION
       Plaintiff contends: (1) the trial court failed to offer him
appropriate accommodations for his disability during trial; (2) the
special verdict form was ambiguous and confusing to the jury;
and (3) the trial court abused its discretion by seating juror
number 6, who was biased against plaintiff. We consider each of
these contentions below.




                                 2
                                   I.
         Plaintiff Forfeited His Accommodation Claim
            by Failing to Raise it in the Trial Court
       Plaintiff contends the court erred by failing to
accommodate him during trial as required by the Americans with
Disabilities Act (42 U.S.C., § 12101 et seq.). Specifically, plaintiff
says the trial court required him to sit 150 feet away from a
monitor where video evidence was played for the jury. As a
result, plaintiff says, he was unable to view the video evidence,
which he urges affected the outcome of the trial.
       We conclude that plaintiff forfeited this claim of error by
failing to raise it below. “As a general rule, a [party’s] failure to
object to an alleged trial error relieves an appellate court of the
obligation to consider the claim on review. [Citation.] The
reason for this rule is to allow the trial court to correct its errors
and ‘to prevent gamesmanship . . . .’ ” (People v. Arredondo
(2019) 8 Cal.5th 694, 710; see also People v. Romero (2008)
44 Cal.4th 386, 411 [same].)
       In the present case, it is undisputed that plaintiff did not
object at trial to his placement in the courtroom, nor did he
indicate to the court that he had any difficulty seeing the video
evidence.1 Had he done so, the court would have had the
opportunity to correct any error by allowing plaintiff to be seated
elsewhere in the courtroom. Because plaintiff did not object, he
has forfeited his claim.




1     To the contrary, his trial testimony suggested that he was
able to see the video evidence.




                                  3
                                   II.
                 Plaintiff Forfeited His Objection
                   to the Special Verdict Form
       Plaintiff next contends the judgment should be reversed
because the second question on the special verdict form—“Was
City of Santa Monica’s negligence a substantial factor in causing
harm to Plaintiff Pro Se?”—confused at least one juror.
       To the extent plaintiff is contending that the special verdict
form was faulty, that contention was forfeited by his failure to
object at trial. “A party who fails to object to a special verdict
form ordinarily waives any objection to the form.” (Behr v.
Redmond (2011) 193 Cal.App.4th 517, 530; Jensen v. BMW of
North America, Inc. (1995) 35 Cal.App.4th 112, 131.) In the
present case, plaintiff does not establish by a citation to the
appellate record that he or his counsel objected to the special
verdict form he now contends was ambiguous. The alleged
ambiguity in the verdict form therefore has been forfeited.
                                  III.
    Plaintiff Forfeited His Objection to Juror Number 6
       Finally, plaintiff contends the trial court erred in seating
juror number 6. He contends that juror number 6 was “a
government employee for Medicare and Social Security” whose
presence on the jury “adversely poisoned the jury by having . . .
the presiding juror influence the jury to vote her way in favor
after Financial interest [sic] that would benefit her employer
Medicare/Social Security.”
       We conclude that this claim of error, like the others
plaintiff has asserted, has been forfeited because plaintiff did not
raise it below. “Absent a challenge [to a juror] for cause, the
issue is not preserved.” (People v. Ramos (1997) 15 Cal.4th 1133,




                                  4
1160; see also People v. Virgil (2011) 51 Cal.4th 1210, 1242
[because defendant did not object to juror in the trial court, his
contention that the trial court erred in failing to discharge the
juror was forfeited].) Here, plaintiff does not contend that he
made a timely objection in the trial court to juror number 6.
Accordingly, the objection has been forfeited.
                          DISPOSITION
      The judgment is affirmed. The City is awarded its
appellate costs.
      NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                                            EDMON, P. J.

We concur:




             EGERTON, J.




             DHANIDINA, J.




                                  5